PER CURIAM,
Action for breach of contract between the parties, whereby defendants agreed to send to Lyric Hall on September 19, 1906, at 8 p. m., apparatus for the giving of a moving picture exhibition and also an operator to give the exhibition. The evidence was sufficient to warrant the trial justice in holding the defendants in default. The only question arises as to the amount of damages.
Plaintiff claims as elements of damage the cost of films purchased by him to be used at the exhibition. The testimony shows that these films are in the possession of the plaintiff and are marketably worth $113.53. This amount should be deducted from the recovery, and the judgment reduced, by deducting $113.53, and $5, excess of costs taxed upon the excessive recovery.
The judgment should be modified, by reducing the same to $141, and, as so modified, affirmed, without costs in this court.